DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed December 17, 2021, with respect to Non-Final Rejection - 09/29/2021 have been fully considered and are persuasive.  The Non-Final Rejection - 09/29/2021 has been withdrawn. 
Allowable Subject Matter
Claims 13-15,18-34 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art, Raaijmakers et al. (US 20030015764 A1;Raa),Ou et
al. (US 20180061628 A1; Ou), Kirikihira et al. (US 20130237064 A1; Kir), Tsai et al. (US
20150004772 A1; Tsai), and Cheng et al. (US 20180211866 A1; Cheng) does not teach
the claimed limitation of claim 17, 21, and 27.
Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach  and performing a planarization process, wherein in the planarization process, both of the first dielectric layer and the second dielectric layer are polished, and wherein a remaining portion of the annealed first dielectric layer forms a portion of an isolation region.”, as recited in Claim 13, with the remaining features.
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the first dielectric layer is converted into a silicon oxide liner by the anneal process, and wherein the anneal process comprises: a low-temperature wet anneal process performed at a first temperature; a high-temperature wet anneal process performed at a second temperature higher than the first temperature; and a dry anneal process performed at a third temperature; after the anneal process,... performing a planarization process on the second dielectric layer and the silicon oxide liner”, as recited in Claim 21, with the remaining features.
Regarding claim 27, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " performing an anneal process to convert the SiIOCN in the first dielectric layer into silicon oxide, wherein the anneal process comprises: a low-temperature wet anneal process; a high-temperature wet anneal process performed after the low-temperature wet anneal process; and a dry anneal process performed after the high-temperature wet anneal process;”, as recited in Claim 27, with the remaining features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898